IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-15-00150-CV

BOBBY BROWN,
                                                              Appellant
v.

GEANNIE JONES AND JOHN JACKSON,
                                                              Appellees



                           From the County Court at Law
                               Walker County, Texas
                              Trial Court No. 12070CV


                           MEMORANDUM OPINION


       Appellant Bobby Brown, a state-prison inmate, appeals from the trial court’s

dismissal of his suit. He filed a declaration of indigence with his notice of appeal, thus

triggering the application of Civil Practice and Remedies Code Chapter 14, which now

applies to appeals and original proceedings. TEX. CIV. PRAC. & REM. CODE ANN. §

14.002(a) (West Supp. 2014); Douglas v. Turner, 441 S.W.3d 337, 338 (Tex. App.—Waco

2013, no pet.).

       Section 14.004(a) requires the inmate to file an affidavit or declaration “relating to
previous filings” in which the inmate must detail all previous actions filed pro se, other

than a suit under the Family Code, accompanied by a certified copy of the inmate’s

account statement. TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a), (c) (West Supp. 2014).

        The filings required by chapter 14 are “an essential part of the process by which

courts review inmate litigation.” Douglas, 441 S.W.3d at 339 (quoting Hickson v. Moya,

926 S.W.2d 397, 399 (Tex. App.—Waco 1996, no writ)). The failure to file the affidavit or

declaration “relating to previous filings” can result in dismissal without notice or hearing,

id., even if the failure to comply with chapter 14 can be remedied. McLean v. Livingston, -

-- S.W.3d ---, ---, 2015 WL 525150, at *1-2 (Tex. App.—Waco Jan. 22, 2015, no pet. h.; Rule

53.7(f) mot. granted) (op. on reh’g); see also Anderson v. Tex. Dep’t Crim. Just., --- S.W.3d --

-, ---, 2015 WL 1570170, at *2 (Tex. App.—Waco Mar. 19, 2015, no pet. h.). Furthermore,

when the inmate fails to comply with the affidavit requirement, the court may assume

that the current action is substantially similar to one previously filed by the inmate and

is thus frivolous. Douglas, 441 S.W.3d at 339.

        In this appeal, while Brown filed a certified copy of his inmate account statement

with his indigence declaration, he did not file an affidavit or declaration “relating to

previous filings” with his notice of appeal. We thus dismiss as frivolous this appeal. Id.

(dismissing appeal without notice).




                                                   PER CURIAM




Brown v. Jones                                                                            Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Davis dissents with a note)*

Dismissed
Opinion delivered and filed May 14, 2015
[CV06]

       *(Justice Davis notes that he would notify Brown of his section 14.004 deficiency
and allow him the opportunity to cure it before dismissal. See McLean, --- S.W.3d at ---,
2015 WL 525150, at *3-5 (Davis, J., dissenting); see also Anderson, --- S.W.3d at ---, 2015 WL
1570170, at *3 (Davis, J., dissenting).)




Brown v. Jones                                                                          Page 3